Citation Nr: 1722455	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-16 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the recoupment of separation pay from VA compensation benefits payable was proper.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from November 2001 to March 2010, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which determined that the amount of the Veteran's separation pay after subtracting Federal taxes, $10, 356.75, must be recouped from his VA compensation benefits.

In November 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDING OF FACT

The Veteran received separation pay at the time of his separation from service in May 2010; he was subsequently awarded VA disability compensation benefits, and VA withheld payments to recoup the full amount of separation pay less the amount of Federal taxes paid.


CONCLUSION OF LAW

The recoupment of separation pay by withholding VA disability compensation benefits was proper.  10 U.S.C.A. § 1174 (West 2014); 38 C.F.R. § 3.700 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts are undisputed in this case, and the law is dispositive of the outcome; therefore, no notice or assistance is required for the Veteran's appeal.  Moreover, he and his representative have both made arguments regarding his appeal, to include at the Board hearing in November 2016.

Legal Standard

A servicemember who has received separation pay under 10 U.S.C.A. § 1174, or separation pay, severance pay or readjustment pay under any other provision of law, based on service in the armed forces, shall not be deprived, by reason of his or her receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he or she is entitled under the laws administered by VA; but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.  10 U.S.C.A. § 1174(h)(2); see 38 U.S.C.A. § 1174a(g) (providing that the provisions of 10 U.S.C.A. § 1174(h) also apply to the payment of special separation benefits to members of the Armed Forces).

There are very limited exceptions to such recoupment, such as a sole survivorship discharge or where disability severance pay was received for disability incurred in line of duty in a combat zone.  See 10 U.S.C.A. §§ 1174(i), 1212(d).  There is no argument or indication that these exceptions apply in this case. 

Likewise, VA's implementing regulation provides, generally, that not more than one award of pension, compensation, or emergency officers', regular or reserve retirement pay will be made concurrently to any person based on his or her own service, except as provided in 38 C.F.R. § 3.803 relating to naval pension and § 3.750(c) relating to waiver of retirement pay.  38 C.F.R. § 3.700; see 38 U.S.C.A. § 5304 (prohibition against duplication of benefits).

More specifically, where entitlement to VA disability compensation was established on or after September 15, 1981, a Veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  38 C.F.R. § 3.700(a)(5).  Where payment of separation pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay.  Where payment of separation pay was made after September 30, 1996, or payment of special separation benefits under 10 U.S.C. § 1174a was made on or after December 5, 1991, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  Id.  The receipt of separation pay does not affect the payment of disability compensation based on a subsequent period of service.  Compensation payable for service-connected disability incurred or aggravated in a subsequent period of service will not be reduced for the purpose of offsetting separation pay based on a prior period of service.  Id.; see also VAOGCPREC 12-96, 61 Fed. Reg. 66,750 (1996) (holding that VA must recoup from a Veteran's VA disability compensation the amount of "nondisability severance pay" received by the Veteran upon discharge from military service); VAOGCPREC 14-92, 57 Fed. Reg. 49,746 (1992) (holding that VA disability compensation should be offset to recoup the amount of special separation benefits received by a former member of the armed forces under 10 U.S.C.A. § 1174, but disability compensation need not be offset where the Veteran received voluntary separation incentive payments under 10 U.S.C.A. § 1175).

The Veteran's DD Form 214 shows that he was honorably discharged from the Navy in March 2010 and lists the reason for separation from service as "parenthood or custody of minor children."  The document further shows that the Veteran received a separation payment of $13,809.00.  After Federal taxes were withheld, the Veteran received a payment of $10,356.75.  (See Award Print, received 02/05/2013, p. 1.)

A rating decision issued in May 2010 awarded the Veteran service connection for tinnitus, rated as 10 percent disabling, for which he was entitled to receive $123.00 per month at the time of the award.  (See Notification Letter, received 05/24/2010, p. 1.)  A subsequent rating decision issued in October 2012 awarded the Veteran service connection for a painful scar on his forehead, also rated as 10 percent disabling, resulting in a combined disability rating of 20 percent and a monthly entitlement of $251.00.  (See Notification Letter, received 11/15/2012, p. 1.)  It was at this time that the Veteran was informed that his benefits would be withheld until the amount of his separation pay was recouped, beginning in February 2013 and continuing until August 2016.  

In November 2012, the Veteran submitted a request that the recoupment of separation pay be adjusted to provide a withholding of $50.00 per month because his VA benefits were his only source of income and a complete cessation of payments would cause undue hardship to the Veteran.  (See Statement in Support, received 11/27/2012, p. 1.)  He subsequently filed a notice of disagreement in April 2013 to the decision to withhold benefits, stating that he had never been told he would have to pay back his service separation pay, and that he was homeless with four dependents and needed the money that his VA compensation represented.  (See Notice of Disagreement, received 04/15/2013, p. 1.)

At the Board hearing in November 2016, the Veteran testified that he was not aware that he would have to pay back any separation pay if he received VA benefits.  (See Hearing Transcript, received 11/16/2016, pp. 3-10.)  At the time of the recoupment, the VA benefits were his only source of income and he had a difficult time after the benefits were withheld for recoupment.  He was homeless for a while and suffered a severe financial hardship.  The Veteran testified that he was with somebody and that she "has a house for us."  The Veteran also testified that he finished repayment of the recoupment in the summer of 2016.

As noted previously, the Veteran's DD 214 verifies that he received special separation benefits upon discharge from service in March 2010 in the amount of $13,809.00.  Thus, in accordance with the applicable regulation, because the Veteran was paid special separation benefits after pertinent dates in 1996 and 2001 noted above, VA must recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  38 C.F.R. § 3.700(a)(5)(iii).  The computed after-Federal tax amount was $10,356.75.  Accordingly, the Board finds that recoupment of the payment of special separation benefits in the amount $10,356.75from the Veteran's VA disability compensation payments is proper and required by law.  10 U.S.C.A. § 1174(h)(2) (West 2014); 38 C.F.R. § 3.700(a)(5) (2016).

The Board notes that legislation has been enacted to allow certain Veterans to receive some measure of concurrent payments for both their retired military pay and their VA disability compensation.  The two programs are known as Combat Related Special Compensation (CRSC) and Concurrent Retirement and Disability Payment (CRDP).  However, neither of these programs benefits the Veteran in this case, as the Veteran did not complete 20 years of creditable service.

The Board is sympathetic to the Veteran's situation and to the financial hardship he experienced as a result of the recoupment of the benefits.  However, the Board is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("[T]his Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Under the law, VA is required to recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  See 38 C.F.R. § 3.700(a)(5).  Put another way, the regulation merely requires offsetting VA's own benefits payments by the amount of compensation received from the service department in order to prevent "duplication of payments," as required by law.  VA does not have discretion to alter the terms of that withholding based on equitable principles, despite any resulting hardship to the Veteran.  38 U.S.C.A. §§ 503, 7104;  

Accordingly, the Veteran's challenge of the recoupment must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the law, rather than the facts, is dispositive of the outcome of this appeal, the benefit-of-the-doubt rule does not apply.  



	(CONTINUED ON NEXT PAGE)


ORDER

VA properly established a deduction from VA compensation to recoup a lump sum payment received upon release from active duty; the appeal is denied.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


